JORGENSON, Judge,
concurring specialty-
I agree with an affirmance in this ease and would add an additional ground. The plaintiff in this case, Brake and Alignment Supply Corp., Inc., t/a Brake World [“Brake World”], is a franchisor which sought to step into the shoes of its franchisee, Brake and Alignment World, Inc. of 27th Avenue [“Brake, World of 27th Avenue”], a defendant in a consumer fraud action and the actual subject of the newscast. Since Brake World was never a party to the consumer lawsuit brought by the attorney general’s office against Brake World of 27th Avenue, it cannot be heard to complain about the publication and has no standing in this libel action. See Montgomery v. Knox, 23 Fla. 595, 3 So. 211 (1887); Wolfson v. Kirk, 273 So.2d 774 (Fla. 4th DCA), cert, denied, 279 So.2d 32 (Fla.1973).